UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4120



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL JOSEPH MOFFITT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00179)


Submitted:   May 31, 2007                     Decided:   June 6, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Greensboro,
North Carolina; Robert Albert Jamison Lang, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel J. Moffitt appeals from his 110-month sentence

following his guilty plea to possession of a firearm by a person

previously convicted of a felony. Moffitt’s attorney filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that the sentence was unreasonable in light of Moffitt’s health

issues.   Moffitt filed motion to strike the Anders brief and a pro

se supplemental brief in which he challenges the increase in his

offense level for possession of the firearm in connection with

another felony offense, USSG § 2K2.1(b)(5).*            Our review of the

record    discloses   no    reversible   error;    accordingly,     we     deny

Moffitt’s motion to strike the Anders brief, and affirm Moffitt’s

conviction and sentence.

           We find that Moffitt’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.     Moffitt was properly advised of his rights, the

offense charged, and the mandatory minimum and maximum sentences

for the offense.      The court also determined that there was an

independent factual basis for the plea and that the plea was not

coerced or influenced by any promises.             See United States v.

DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

           Moffitt argues that the sentence is unreasonable because

the   district   court     increased   his   offense   level   by   four   for


      *
       U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2005).

                                   - 2 -
possession    of    the   firearm   in   connection     with   another    felony

offense, which he contends is prohibited by Amendment 599 of the

Guidelines, which became effective in November 2000, and prohibits

application of the increase where the defendant is also convicted

of the other felony offense.        Because Moffitt pled guilty and was

convicted only of the possession of a firearm charge, Amendment 599

is inapplicable.

            Counsel challenges the reasonableness of the sentence in

light of Moffitt’s chronic back pain and the existence of a lump in

Moffitt’s throat, which he asserts may become cancerous.                 We find

that the district court properly applied the Sentencing Guidelines

and considered the relevant sentencing factors before imposing the

110-month sentence.         18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006); see United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).    Additionally, we find that the sentence imposed—which was

at the lowest point in the properly calculated guideline range—was

reasonable.      See United States v. Green, 436 F.3d 449, 457 (4th

Cir.)    (“[A]   sentence    imposed     within   the   properly   calculated

[g]uidelines range . . . is presumptively reasonable.”) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.

2309 (2006).       Accordingly, we affirm Moffitt’s sentence.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal. We therefore deny

Moffitt’s motion to strike the brief filed by counsel and affirm


                                     - 3 -
Moffitt’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -